DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because Figures 2, 4, and 6-7: Lines, Letters, Numbers not clearly defined (poor quality).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
3.	The abstract of the disclosure is objected to because Abstract: line 2, “comprises” should read --includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reliability model" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Asset Health management Using Predictive and Prescriptive Analytics for the Electric Power Grid”, Goyal et al. (referred hereafter Goroyal et al.).
Referring to claim 1, Goroyal et al., Goroyal et al. disclose an asset management method for power equipment (Abstract), comprising steps of:
generating integrity of each sub-device (e.g., switches, breakers) of the power equipment (e.g., transformer) by using state data and real-time monitoring data of the each sub-device (page 4:4, 1st col., 3rd para.);
pages 4:4-4:5, Distribution Transformer Analytics: 1st – 4th para.);
calculating reliability of the power equipment by applying a system relationship model between the power equipment and the each sub-device to which specific weight and failure rate are reflected (page 4:5, 1st col., last para. to page 4:6, 1st col., last para.; Table 1);
deriving, and calculating an estimate of, a maintenance scenario by the each sub-device (Abstract; page 4:2-4:3, Paper Overview: 1st para.; pages 4:9-4:10, Optimized Asset Maintenance Planning section); and
updating the reliability model for the power equipment while updating the unique reliability model by the each sub-device by a predetermined priority and according to execution of maintenance (pages 4:9-4:10, Optimized Asset Maintenance Planning section; Figure 4). 
As to claim 2, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the reference reliability model by the each sub-device is generated based on at least one of data on installation and checkup history, data on analyses of obsolete and removed items, and data on accelerated life tests by the each sub-device (pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Referring to claim 3, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of generating integrity of each sub-device of the power equipment by using state data and real-time monitoring data of the each sub-device includes a step of generating the integrity by the each sub-device by utilizing online, and offline monitoring state data and remote monitoring data by the each sub-device (page 4:4, 1st col., 3rd para.); wherein the offline monitoring state data include at least one of data on installation history, checkup history, failure history, operating environment, and operating history by the each sub-device (pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Abstract), wherein the step of generating integrity of each sub-device of the power equipment by using state data and real-time monitoring data of the each sub-device includes a step of generating total score of, and actions against, technical risks depending on an operating environment, insulation deterioration, an electrical risk, a thermal risk, a chemical risk, a mechanical risk, airtightness performance, insulation performance, interrupting performance, and current-carrying performance by the each sub-device (page 4:9, Voltage Regulator Analytics section; pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Referring to claim 5, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of compensating a reference reliability model by the each sub-device and generating a unique reliability model by the each sub-device by comparing reliability of the reference reliability model by the each sub-device and the integrity by the each sub-device includes a step of compensating the reference reliability model by the each sub-device and calculating the reliability by applying the integrity by the each sub-device (pages 4:4-4:5, Distribution Transformer Analytics: 1st – 4th para.; pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
As to claim 6, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of calculating reliability of the power equipment by applying a system relationship model between the power equipment and the each sub-device to which specific weight and failure rate are reflected includes a step of calculating failure rate of the power equipment by applying the specific weight and the specific failure rate to the each sub-device (page 4:5, 1st col., last para. to page 4:6, 1st col., last para.; Table 1; pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Referring to claim 7, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of deriving, and calculating an estimate of, a maintenance scenario by the each sub-device includes a step of deriving, and calculating an estimate of, a maintenance scenario by sub-device, including a maintenance strategy method, costs, and priority by sub-device, checkup cycle, estimated costs, checkup scheduling, and assumed maintenance effects thereby, and expected replacement time thereby, depending on an output pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
As to claim 8, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of updating the reliability model for the power equipment while updating the unique reliability model by the each sub-device by a predetermined priority and according to execution of maintenance includes a step of selecting a maintenance scenario by the each sub-device under which the reliability of the power equipment becomes equal to or higher than preset reliability (pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Referring to claim 9, Goroyal et al. disclose an asset management method for power equipment (Abstract), wherein the step of updating the reliability model for the power equipment while updating the unique reliability model by the each sub-device by a predetermined priority and according to execution of maintenance includes a step of selecting a total maintenance cost equal to or less than a specified amount upon selecting the maintenance scenario by the each sub-device of the power equipment (pages 4:9-4:10, Optimized Asset Maintenance Planning section). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TOAN M LE/            Primary Examiner, Art Unit 2864